          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   WESTERN DIVISION

RANTHONYJSTEPHENSON                                     PLAINTIFF

v.                     No. 4:18-cv-615-DPM

DOC HOLLADAY,
Pulaski County Jail                                  DEFENDANT

                           JUDGMENT

     The complaint is dismissed without prejudice.
                                     ~        ,A..d,/,1:-
                                    D .P. Marshall J{
                                    United States District Judge
